Back to Form 8-K Exhibit 10.8 WELLCARE HEALTH PLANS, INC. 2004 EQUITY INCENTIVE PLAN NON-QUALIFIED STOCK OPTION AGREEMENT FOR HEATH SCHIESSER Agreement 1. Grant of Option.WellCare Health Plans, Inc. (the “Company”) hereby grants, as of January 25, 2008, to Heath Schiesser(the “Optionee”) an option (the “Option”) to purchase up to 500,000 shares of the Company’s Common Stock, $0.01 par value per share (the “Shares”), at an exercise price per share equal to $43.12 (the “Option Price”).The Option shall be subject to the terms and conditions set forth herein.The Option was issued pursuant to the Company’s 2004 Equity Incentive Plan (the “Plan”), which is incorporated herein for all purposes.The Option is a Non-Qualified Stock Option, and not an Incentive Stock Option.The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be bound by all of the terms and conditions hereof and thereof and all applicable laws and regulations. 2. Definitions.Unless otherwise provided herein, terms used herein that are defined in the Plan and not defined herein shall have the meanings attributed thereto in the Plan. 3. Exercise Schedule.Except as otherwise provided in Sections 6 and 7 of this Agreement, or in the Plan, the Option is exercisable in installments as provided below, which shall be cumulative. To the extent that the Option has become exercisable with respect to a percentage of Shares as provided below, the Option may thereafter be exercised by the Optionee, in whole or in part, at any time or from time to time prior to the expiration of the Option as provided herein. The Option shall vest in equal monthly installments on the 25th day of each calendar month for forty-eight (48) months (each, a “Vesting Date”) provided that the Optionee’s employment or service with the Company and its Subsidiaries during the period beginning on January 25, 2008 (the “Vesting Commencement Date”) continues through and on the applicable Vesting Date. Notwithstanding anything contained herein to the contrary, once the Option has vested and become exercisable with respect to 100% of the Shares, then the Option shall be fully vested and the provisions of the preceding sentence shall cease to apply. Except as otherwise specifically provided herein, there shall be no proportionate or partial vesting in the periods prior to each Vesting Date, and all vesting shall occur only on the appropriate Vesting Date. Upon the termination of the Optionee’s employment or service with the Company and its Subsidiaries, any unvested portion of the Option shall terminate and be null and void. 4. Method of Exercise.The vested portion of this Option shall be exercisable in whole or in part in accordance with the exercise schedule set forth in Section 3 hereof by written notice which shall state the election to exercise the Option, the number of Shares in respect of which the Option is being exercised (which number must be a whole number), and such other representations and agreements as to the holder’s investment intent with respect to such Shares as may be required by the Company pursuant to the provisions of the Plan.Such written notice shall be signed by the Optionee and shall be delivered in person or by certified mail to the Secretary of the Company.The written notice shall be accompanied by payment of the Option Price.This Option shall be deemed to be exercised after both (a) receipt by the Company of such written notice accompanied by the Option Price and (b) arrangements that are satisfactory to the Committee in its sole discretion have been made for Optionee’s payment to the Company of the amount, if any, that is necessary to be withheld in accordance with applicable Federal or state withholding requirements.No Shares will be issued pursuant to the Option unless and until such issuance and such exercise shall comply with all relevant provisions of applicable law, including the requirements of any stock exchange upon which the Shares then may be traded. 5. Method of Payment.Payment of the Option Price shall be by any of the following, or a combination thereof, at the election of the Optionee:(a) in cash (including check, bank draft, money order or wire transfer of immediately available funds), (b) by delivery of outstanding shares of Common Stock with a Fair Market Value on the date of exercise equal to the aggregate exercise price payable with respect to the Options’ exercise, (c) by simultaneous sale through a broker reasonably acceptable to the Committee of Shares acquired on exercise, as permitted under Regulation T of the Federal Reserve Board, (d) by authorizing the Company to withhold from issuance a number of Shares issuable upon exercise of the Option which, when multiplied by the Fair Market Value of a share of Common Stock on the date of exercise, is equal to the Option Price payable with respect to the portion of the Option being exercised or (e) by any combination of the foregoing. In the event the Optionee elects to pay the Option Price pursuant to clause (b) above, (i) only a whole number of share(s) of Common Stock (and not fractional shares of Common Stock) may be tendered in payment, (ii) the Optionee must present evidence acceptable to the Company that the Optionee has owned any such shares of Common Stock tendered in payment of the Option Price (and that such tendered shares of Common Stock have not been subject to any substantial risk of forfeiture) for at least six months prior to the date of exercise, and (iii) Common Stock must be delivered to the Company. Delivery for this purpose may, at the election of the Optionee, be made either by (A) physical delivery of the certificate(s) for all such shares of Common Stock tendered in payment of the Option Price, accompanied by duly executed instruments of transfer in a form acceptable to the Company, or (B) direction to the Optionee’s broker to transfer, by book entry, such shares of Common Stock from a brokerage account of the Optionee to a brokerage account specified by the Company.When payment of the Option Price is made by delivery of Common Stock, the difference, if any, between the Option Price payable with respect to the portion of the Option being exercised and the Fair Market Value of the shares of Common Stock tendered in payment (plus any applicable taxes) shall be paid in cash.The Optionee may not tender shares of Common Stock having a Fair Market Value exceeding the Option Price payable with respect to the portion of the Option being exercised (plus any applicable taxes). In the event the Optionee elects to pay the Option Price pursuant to clause (d) above, (i) only a whole number of Share(s) (and not fractional Shares) may be withheld in payment and (ii) the Optionee must present evidence acceptable to the Company that the Optionee has owned a number of shares of Common Stock at least equal to the number of Shares to be withheld in payment of the Option Price (and that such owned shares of Common Stock have not been subject to any substantial risk of forfeiture) for at least six months prior to the date of exercise. When payment of the Option Price is made by withholding of Shares, the difference, if any, between the Option Price payable with respect to the portion of the Option being exercised and the Fair Market Value of the Shares withheld in payment (plus any applicable taxes) shall be paid in cash.The Optionee may not authorize the withholding of Shares having a Fair Market Value exceeding the Option Price payable with respect to the portion of the Option being exercised (plus any applicable taxes).Any withheld Shares shall no longer be issuable under the Option. 6. Termination of Optionee’s Service. (a) Death or Disability.If the Optionee ceases to be an officer or employee of, or to perform other services for, the Company or any Subsidiary due to the Optionee’s death or Disability, the Option shall become fully vested on the date of such cessation and shall remain exercisable for a period of one year from the date of such death or Disability, but in no event after the expiration date provided in Section 7(a) below. (b) Termination Without Cause or for Good Reason.If the Optionee’s employment by, or other performance of services for, the Company or any Subsidiary is terminated without Cause or by the Optionee for Good Reason, the vesting of the Option shall be accelerated such that the Options are vested as of the date of the Optionee’s termination of employment to the same extent that the Option would have vested had the Optionee’s employment continued for twenty-four months (or, if the date of termination occurs on or after January 25, 2009, twelve months) after the date of termination and such vested Options shall remain so for a period of one year from the date of such termination, but in no event after the expiration date provided in Section 7(a) below. (c) Intentionally Omitted. (d) Other Termination of Service.If the Optionee ceases to be an officer or employee of, or to perform other services for, the Company or any Subsidiary for any reason other than death, Disability, Without Cause or for Good Reason, the portion of the Option that was exercisable on the date of such cessation shall remain so for a period of one year after the date of such cessation, but in no event after the expiration date provided in Section 7(a) below. (e) Change in Control.Notwithstanding the foregoing, if there is a Change in Control of the Company, then the Option shall be immediately vested and fully exercisable immediately prior to such Change in Control and shall remain so for a period of one year from the date of the Change in Control but in no event after the expiration date provided in Section 7(a) below. (f) Extension of Post-Termination of Service Exercise Period.The period during which the Option can be exercised after a termination of service subject to Sections 6(a), (b), (d) or (e) above will be extended for any period during which the Optionee cannot exercise the Option because such an exercise would violate an applicable Federal, state, local, or foreign law, until 30 days after the exercise of the Optionfirst would no longer violate an applicable Federal, state, local, and foreign laws. (g) Certain Defined Terms.For purposes of this Agreement, the terms “Cause”,“Good Reason,”“Disability”and “Change in Control”shallhave such meaning as otherwise set forth in the Employment Agreement dated January 25, 2008 between the Grantee, the Company and Comprehensive Health Management, Inc., a Floridacorporation. 7. Other Termination of Option. (a) Expiration of Option.Notwithstanding anything to the contrary, any unexercised portion of the Option shall automatically and without notice terminate and become null and void on the tenth anniversary of the date as of which the Option is granted. (b) Cancellation by the Committee.Notwithstanding anything to the contrary, in connection with any transaction of the type specified by clause (iii) of the definition of a Change in Control in Section 2(c) of the Plan, the Committee may, in its discretion, (i) cancel the Option in consideration for payment to the Optionee of an amount equal to the portion of the consideration that would havebeen payable to the Optionee pursuant to such transaction if the Option had been fully exercised immediately prior to such transaction, less the aggregate Option Price that would have been payable therefor, or (ii) if theamount that would have been payable to the Optionee pursuant to such transaction if the Option had been fully exercised immediately prior thereto would be equal to or less than the aggregate Option Price that would have been payable therefor, cancel the Option for no consideration or payment of any kind.Payment of any amount payable pursuant to the preceding sentence may be made in cash or, in the event that the consideration to be received in such transaction includes securities or other property, in cash and/or securities or other property in the Committee’s discretion. (c) Corporate Transactions.Notwithstanding anything to the contrary, to the extent not previously exercised, the Option shall terminate immediately in the event of the liquidation or dissolution of the Company. 8.
